Citation Nr: 1212158	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-08 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a dental disability, for purposes of dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2007 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In May 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, he raised a new claim for service connection for tinnitus.  As that claim has not yet been adjudicated in the first instance, it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).  The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the disposition of the Veteran's psychiatric, hearing loss, hip, and dental treatment claims.  

At the outset, the Board acknowledges that the majority of the Veteran's service medical and personnel records have been determined to be outstanding.  Indeed, only his December 1956 separation examination report, special orders extract, and service separation form have been associated with his claims folder.  Although the RO attempted to obtain the Veteran's complete service records through the National Personnel Records Center, a November 2006 statement from that facility indicated that those records were unavailable.  That statement further indicated that the Veteran's service records were presumed destroyed in a 1973 fire at VA's records repository in St. Louis, Missouri.  Thereafter, the RO made multiple attempts to obtain those service records from alternate sources, including from the Veteran himself.  The RO also requested that the Veteran provide all related documents in his possession that might enable VA to reconstruct his missing records.  However, the Veteran indicated that he did not have any relevant information to submit.  Thereafter, in March 2010, the RO issued a formal finding that the Veteran's service records were unavailable.

The Veteran has been duly informed of the unavailability of his service records.  No other alternative sources of records have been identified.  In light of the RO's formal finding, the Board concludes that VA has met its obligation to search for alternative records that might support the Veteran's case and that any additional efforts to obtain such records would be futile.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Nevertheless, the Board finds that further development of the Veteran's claims is warranted on other grounds.

First, with respect to the psychiatric claim, the Veteran, in written statements and testimony before the Board, attributes his PTSD and related symptoms to a series of violent events during his period of active service.  Specifically, he asserts that he was traumatized by the death of a fellow soldier, who was accidentally shot in the stomach during a routine training exercise.  Additionally, the Veteran claims to be haunted by the accidental deaths of other troops, which he personally witnessed at close range.  On each of those occasions, the Veteran now maintains, he considered his own life to be in danger.  He further asserts that those traumatic experiences have lingered in his memory for years, manifesting through nightmares and daytime flashbacks, and chronic depression and anxiety.

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association.  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The Veteran has reported a series of fatalities, caused by incoming artillery and small arms fire, which he feels led him to respond with a psychological or psycho-physiological state of fear, helplessness, or horror.  Accordingly, the Board finds that those alleged stressors warrant consideration to determine whether the alleged stressors produced PTSD.  The Board recognizes that the RO determined in an August 2010 memorandum that the Veteran had not submitted adequate information to corroborate his reported stressors through the Joint Services Records Research Center (JSRRC).  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010).

The Board finds that an examination is needed to determine whether the reported stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's particular psychiatric symptoms are related to those reported stressors.  38 C.F.R. § 3.304(f) (2011).  Additionally, the examination must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his active service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

To answer the above questions, the Board finds that a VA examination and etiological opinion are in order.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran has not yet undergone a VA examination in support of his psychiatric claim.  On remand, he should be afforded a VA examination in accordance with the revised PTSD regulations.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011).  That examination should include a review of all pertinent evidence in the Veteran's claims folder. 38 C.F.R. § 4.1 (2011).

Additionally, the Board finds that, in view of the evidence of other mental health problems, including adjustment disorder with depressed mood, the examining VA clinician should consider the etiology not only of the Veteran's PTSD but also of any other acquired psychiatric disorder that he currently exhibits.  The examiner should also address all the pertinent clinical and lay evidence of record, including the Veteran's statements regarding his history of in-service trauma.  Indeed, consideration of such lay evidence is particularly important in light of the unavailability of most of the Veteran's service records.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Moreover, the VA examiner should take into account the Veteran's current psychiatric symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, that examiner should address any lay or clinical evidence regarding a continuity of psychiatric problems that have persisted since the Veteran's service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Turning to the Veteran's hip disorder claim, the Board is mindful of his contentions that his current hip problems had their onset in service, specifically during the 18 months that he spent in Germany at the height of the Cold War.  During that period, the Veteran now maintains, he and his fellow infantrymen were routinely sent on midnight alerts, which involved "stepping in foxholes" and encountering other hazards under cover of darkness.  Consequently, the Veteran professes to have injured his hip four or five times.  He further claims to have consulted an Army physician at the garrison on several occasions about his hip injuries.  

The Board recognizes that the Veteran did not serve in combat and, thus, is not entitled to the reduced evidentiary burden regarding the incurrence of in-service injuries.  38 U.S.C.A. § 1154(b) (West 2002 & 2011); 38 C.F.R. § 3.304(d) (2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Moreover, the Board acknowledges that the Veteran's December 1956 separation examination report is negative for any complaints or clinical findings of hip problems.  Significantly, he also has conceded that, after his discharge from service, he did not seek hip treatment until the late 1960s.  Nevertheless, the lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay account of in-service injuries credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, in a case, such as this, where the majority of the Veteran's service medical records are missing, the Board must consider the availability of medical records in determining whether a disability is related to service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Here, the Veteran has offered an account of injuring his hip in service that is both internally consistent and consistent with the other evidence of record.  Indeed, his testimony is supported by his available service personnel records, which confirm that he served in the infantry and was deployed to Germany.  Accordingly, the Board considers the Veteran's testimony to constitute competent and credible evidence of in-service injuries.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board finds that the Veteran has presented competent medical evidence of a current hip disability, which required a total right arthroplasty in April 2010.  He also has provided competent and credible lay assertions of a continuity of hip pain and related symptoms following his release from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nevertheless, the Board observes that, as a lay person without any demonstrated clinical expertise, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, are insufficient to establish a definite nexus between his reported in-service injuries and current complaints such that service connection is warranted.

While not enough to grant the Veteran's hip disorder claim, however, his statements, in tandem with the other evidence of record, are sufficient to trigger the need for a VA examination and etiological examination in support of that claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence suggests, but does not definitively show, that the Veteran's current right hip problems originated in service.  Accordingly, as the Veteran not yet undergone a VA examination in connection with his hip disorder claim, one should be administered on remand.  38 C.F.R. § 3.159(c)(4) (2011).

A new VA examination and etiological opinion are also necessary with respect to the Veteran's bilateral hearing loss claim.  During his hearing, the Veteran exhibited hearing problems and presented clinical evidence of a current disability affecting both ears.  He also asserted that condition had resulted from acoustic trauma incurred during his period of active duty.  Specifically, the Veteran contended that, while serving in the infantry, he had spent four or five days a week in the field firing weapons.  He further alleged that the chronic noise exposure inherent in those field exercises had caused ringing and pain in both ears, which had led him to seek in-service medical treatment.   

The Veteran's service medical records are unavailable, with the exception of his discharge examination report.  That report indicates that the Veteran scored 15/15 bilaterally on whisper voice test, which was considered normal.  The Board recognizes that obsolete technique is no longer considered a reliable indicator of hearing loss.  However, in the absence of any other in-service findings of hearing loss or related abnormalities, the Board finds that the Veteran's claim of in-service acoustic trauma and ear treatment are not supported by any contemporaneous clinical evidence.  Nevertheless, the Veteran is competent to report a history of chronic noise exposure and medical treatment in the course of his active service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the credibility of his statements are bolstered by his service personnel records, which confirm that he served as a heavy weapons infantryman.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the Board observes that the Veteran's lay assertions are entitled to heightened consideration in view of his missing service medical records.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Accordingly, resolving all reasonable doubt in the Veteran's favor, some in-service noise exposure is conceded.  However, in order to establish service connection, there still must be a nexus linking that in-service noise exposure to a current hearing loss disability.  Such a nexus has not yet been shown.  On the contrary, a VA audiologist who conducted a February 2010 examination could not determine whether the Veteran's in-service noise exposure had contributed to his bilateral sensorineural hearing loss without resorting to speculation.  Thus, in the absence of any other positive nexus opinion evidence, the Board is precluded from granting the Veteran's hearing loss claim.  

Conversely, the Board may not rely on the February 2010 VA examiner's opinion as a basis for denying the Veteran's claim.  Indeed, that opinion is inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the examining audiologist did not provide a rationale for the opinion, which further reduces its evidentiary weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Further, the Board considers it significant that the audiologist relied solely on the lack of in-service clinical data.  Thus, the audiologist did not take into account the Veteran's lay assertions of in-service acoustic trauma and ensuing hearing problems, which reportedly have persisted on a continuous basis since his active duty.  That lay evidence is highly relevant to the Veteran's claim and must be considered, particularly when, as in the instant case, the majority of his service medical records are missing.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

In light of the foregoing, the Board finds that the above VA audiological examination is inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be afforded a follow-up VA examination, which includes an etiological opinion that is supported by a rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  That new examination, in contrast with the one that was previously administered, should take into account all pertinent evidence of record, including the Veteran's lay statements pertaining to in-service acoustic trauma and a continuity of hearing loss symptomatology since discharge.  38 C.F.R. § 4.1 (2011); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board now comes to the Veteran's claim for service connection for dental treatment purposes.  Such claims are subject to the provisions outlined in 38 C.F.R. § 17.161 and 38 C.F.R. § 3.381.  Those provisions dictate that service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment, if they are manifested after 180 days of service.  38 C.F.R. §§ 3.381(a), 17.161 (2011).

In determining service connection, the rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2011).  The condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c) (2011).

The following principles apply to specific dental conditions noted at entry and treated during service:

(1)  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2)  Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3)  Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.

(4)  Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5)  Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6)  Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.

38 C.F.R. § 3.381(d) (2011).

Additionally, teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(f) (2011).  However, ratings for tooth loss apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling. 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  Service connection may be also granted for any dental condition that resulted from combat or other in-service trauma.  38 C.F.R. §§ 3.381, 3.382 (2011).

The following will not be considered service-connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e) (2011).

In this case, the Veteran contends that his current dental problems are etiologically related to his period of active duty.  Specifically, he asserts that he underwent a series of extractions beginning seven months after his enlistment.  Those extractions reportedly involved approximately half of the Veteran's teeth and affected the bottom and top and both sides of his mouth.  The Veteran also contends that, shortly after leaving the military, his teeth started deteriorating and as they deteriorated, all the material that the in-service dentists put in started falling out.  He adds that his dental problems ultimately became so severe that he had to have the majority of his in-service fillings pulled.  The Veteran further maintains that, even after that post-service treatment, his dental problems persisted, necessitating ongoing VA treatment that has continued to the present day.

In the absence of any available in-service dental records, the Board is obligated to give heightened consideration to the Veteran's lay statements of in-service tooth extractions and ensuing pathology, which allegedly developed after 180 days or more of active duty.  38 C.F.R. § 3.381(c) (2011).  Nevertheless, the Veteran's statements, standing alone, are insufficient to establish a nexus between his active duty and his current dental status.  Indeed, as a lay person without demonstrated dental expertise, the Veteran is not competent to render an opinion with respect to the etiology of any current dental disorder.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, it remains unclear whether any current dental condition was incurred in or aggravated by his reported in-service dental treatment or by any other aspect of his active service.  Consequently, the Board finds that a VA examination and opinion addressing this question is necessary to fully and fairly adjudicate the merits of his claim.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That examination and opinion should conducted by a licensed dentist in order to fully and fairly assess the merits of the Veteran's claim.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  Moreover, as with the other examinations requested in this remand, the Veteran's dental examination should include a full review of his claims folder, including his lay assertions and any other evidence regarding a continuity of dental symptomatology since service.  38 C.F.R. § 4.1 (2011); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Finally, it appears that VA medical records may be outstanding.  At his recent videoconference hearing, the Veteran testified that he was currently receiving VA treatment for all of the disabilities at issue in this appeal.  However no VA medical records dated since February 2011, have yet been associated with his claims folder.  As it therefore appears that additional VA records may exist that are pertinent to the Veteran's claims, such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain and associate with the claims folder all records from the VA Medical Centers in Montgomery, Alabama, and Jackson, Mississippi, dated since February 1, 2011.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's reported in-service stressors (personally witnessing a soldier fatally shot in the stomach and multiple other friendly-fire troop deaths).  The VA examiner should also consider the unavailability of most of the Veteran's service records, but take into account his documented service in the infantry and the lack of any complaints or clinical findings of psychiatric abnormalities on separation.  Additionally, the VA examiner should consider the Veteran's post-service diagnoses of and treatment for PTSD and an adjustment disorder with depressed mood.  Finally, the VA examiner should address the Veteran's statements regarding a continuity of symptomatology of psychiatric problems since service, and any other pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM- IV.

c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based.

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, including adjustment disorder with depressed mood, but excluding drug or alcohol abuse, was caused or aggravated by any of the Veteran's service.   

e)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, including adjustment disorder with depressed mood, but excluding drug or alcohol abuse, was otherwise caused or aggravated beyond its natural progression by any aspect of the Veteran's active service, to exclude any in-service substance abuse.

3.  Next, schedule the Veteran for a VA examination to assess the nature and etiology of any current hip disability.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the Veteran's account of multiple hip injuries, incurred during infantry night drills in Germany, and his assertions of chronic hip pain and related symptoms arising from those injuries.  The examiner should also consider the unavailability of the majority of the Veteran's service medical and personnel records, the lack of any complaints or clinical findings of hip abnormalities on separation, and the post-service clinical evidence of treatment for right hip problems, culminating in an April 2010 total arthroplasty.  Additionally, the examiner should consider the Veteran's assertions regarding a continuity of right hip symptomatology since service and all other pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a)  Diagnose all current right hip disabilities.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current right hip disability was caused or aggravated by the successive right hip injuries that reportedly took place during infantry night drills in Germany.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current right hip disorder is otherwise related to the Veteran's active service.

4.  Next, the Veteran for a VA examination with a clinician who has not previously examined him to assess the nature and etiology of any current hearing loss.  All appropriate tests, including an audiological evaluation, should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the Veteran's reports of in-service acoustic trauma incurred while firing weapons on the training range, his documented service in the infantry, the lack of any complaints or clinical findings of ear problems on separation, and the unavailability of the majority of the Veteran's service medical and personnel records.  The examiner should also consider the post-service clinical evidence of bilateral sensorineural hearing loss and the findings of the February 2010 VA examiner, which were indeterminate with respect to etiology.  Additionally, the examiner should consider the Veteran's assertions regarding a continuity of bilateral hearing problems since service and all other pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a  State whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss was caused or aggravated (permanently worsened) by the Veteran's in-service exposure to acoustic trauma.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss was caused or aggravated (permanently worsened) by any other aspect of his active service.

5.  Next, schedule the Veteran for a VA examination with a dentist to determine the nature and etiology of any current dental condition.  The examiner should review the Veteran's claims folder and note that review in the examination report.  The examiner should also provide a rationale for the opinion that takes into account the unavailability of most of the Veteran's dental records, but addresses the lack of complaints or clinical findings of dental problems on separation.  Additionally, the examiner should consider the Veteran's lay assertions of multiple in-service tooth extractions and his complaints of ensuing pathology, which allegedly occurred after more than 180 days of service and resulted in severe tooth decay, necessitating removal of his fillings and related treatment.  Finally, the examiner should consider the Veteran's assertions regarding a continuity of tooth symptomatology since service and all other pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a  Diagnose any current dental condition.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current dental condition was incurred in or aggravated by the Veteran's reported in-service dental treatment or is otherwise related to his active service.

6.  Then, readjudicate the claims.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

